UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1457


In re: ROBERTO ANTOINE DARDEN, a/k/a Dizz-e, a/k/a Javon,

                    Petitioner.




           On Petition for Writ of Mandamus. (4:11-cr-00052-AWA-LRL-1)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Roberto Antoine Darden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roberto Antoine Darden petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He seeks an

order from this court directing the district court to act. We find the present record does

not reveal undue delay in the district court. Accordingly, although we grant leave to

proceed in forma pauperis, we deny the petition for writ of mandamus. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2